 1                                              THE HONORABLE SHARON L. GLEASON

 2
     Suzanne L. Elliott
 3   Law Office of Suzanne Lee Elliott
     1300 Hoge Building
 4   705 Second Avenue
     Seattle, WA 98104-1705
 5
     (206) 623-0291
 6   suzanne-elliott@msn.com

 7   Mark A. Larrañaga,
     140 Lakeside Ave., Suite A - #338
 8   Seattle, WA 98104
     (206) 972-0151
 9   Mark@jamlegal.com
10   Theresa M. Duncan
     Duncan Earnest, LLC
11   222 East Marcy Street
12   Suite 1
     Santa Fe, NM 87501
13   505-710-6586
     teri@duncanearnest.com
14
                                 UNITED STATES DISTRICT COURT
15                                FOR THE DISTRICT OF ALASKA

16
      UNITED STATES OF AMERICA,                  No. CR16-0086-SLG-DMS
17
                    Plaintiff,
18
            vs.
19
      JOHN PEARL SMITH, II,
20
                    Defendant.
21

22
                  DEFENSE INFORMATIONAL NOTICE FOR STATUS HEARING
23                          SCHEDULED FOR JULY 1, 2021

24

25

      DEFENSE NOTICE OF INFORMATION
      FOR STATUS HEARING SCHEDULED
      FOR JULY 1, 2021- 1
        Case 3:16-cr-00086-SLG Document 1092 Filed 06/30/21 Page 1 of 5
      U.S. V. SMITH, NO. 3:16-CR-0086-SLG-DMS
 1             On June 17, 2021, the United States of America filed a Motion to Withdraw the

 2   Notice of Intent to Seek a Sentence of Death in this matter, which this Court granted.1
 3   The Court set a telephonic status hearing for July 1, 2021, at 9:00 a.m. (Alaska time).2
 4
     The Defense provides this informational notice in advance of the status conference
 5
     regarding issues related to scheduling for this non-capital case trial.
 6
               Trial Length and Date.
 7
               The Government expects the trial length, including jury selection, to last two to
 8
     three weeks. Under the Fourth Amended Scheduling Order, the capital trial was to
 9
     begin on October 18, 2021, and was expected to last to late December 2021. Although
10

11   there was some suggestion in a prior order that jury selection would still take place on

12   September 13, 2021, the parties jointly submit that jury selection should be in accord

13   with traditional, pre-pandemic practice of summoning jurors on the day trial is to

14   begin.3

15             The Defense suggests that the Court set the non-capital trial within the window
16   of time held for the case when it was capital: requesting the trial to begin November 29,
17
     2021. The Government does not agree with this request.
18
               There are a number of reasons for this requested schedule. First, we expect
19
     some changes in the make-up of the defense team, consistent with our understanding of
20

21

22

23   1
          Docket 1086 (Notice to Withdraw), Docket 1087 (Text Order Granting Dkt. 1086).
24   2
          Docket 1089 (Text Order).
25   3
         Picking juror a month before trial runs the risk of losing jurors in the intervening month.

         DEFENSE NOTICE OF INFORMATION
         FOR STATUS HEARING SCHEDULED
         FOR JULY 1, 2021- 2
           Case 3:16-cr-00086-SLG Document 1092 Filed 06/30/21 Page 2 of 5
         U.S. V. SMITH, NO. 3:16-CR-0086-SLG-DMS
 1   the general practice in the District. The Defense requests the Court address the number

 2   of defense attorneys and rates ex parte. With that said, one of the defense attorneys,
 3   Suzanne Lee Elliott, will shift to a more limited role because she was hired by the
 4
     Washington Appellate Project (WAP), with a start date set for the completion of this
 5
     case. At the time she was hired, that was expected to be early 2020. Due to the
 6
     pandemic, the trial was re-scheduled to 2021, and Ms. Elliott adjusted her fulltime start
 7
     date. In expectation of the need to reduce staffing levels on the case now, and because
 8
     Ms. Elliott’s new position will allow her to continue on this matter in a limited role
 9
     (maintaining client contact and assisting with legal research and writing as needed), we
10

11   note that the remaining counsel will need to adjust and absorb her trial assignments.

12          Second, Attorney Mark Larrañaga is currently scheduled to begin a re-trial of a

13   Washington state murder case in mid-September. The original trial, which Mr.

14   Larrañaga tried in 2010, took ten (10) weeks. The conviction was subsequently reversed

15   on appeal and remanded for a new trial. It has always been the defense’s postion that
16   the defendant was wrongfully charged and convicted – a position that has only
17
     strengthened with evidence and interviews obtained since the first trial. Consequently,
18
     the defendant has been in-custody for over ten years for a crime he didn’t commit. Mr.
19
     Larrañaga has remained involved in the case, including arguing before the Washingon
20
     Court of Appeals and Washington State Supreme Court, since the first trial a decade
21
     ago. All parties anticipate the remand trial will take the same number of weeks,
22
     finishing mid-November.
23

24

25

      DEFENSE NOTICE OF INFORMATION
      FOR STATUS HEARING SCHEDULED
      FOR JULY 1, 2021- 3
        Case 3:16-cr-00086-SLG Document 1092 Filed 06/30/21 Page 3 of 5
      U.S. V. SMITH, NO. 3:16-CR-0086-SLG-DMS
 1   If the Court sets the trial in this case to begin November 29, 2021, the Defense proposes

 2   the following case schedule:
 3             July 19, 2021         Parties to produce remaining Jencks material pursuant to
                                     18 U.S.C. § 3500; Fed. R. Crim. P. 26.2.4
 4

 5             September 1, 2021     Deadline for parties to provide the Court with a joint
                                     witness list for trial.5
 6
               September 8, 2021     Government Fed. R. Ev. (FRE) 404(b) Notice.
 7                                   Government to file ex parte any previously undisclosed
                                     18 U.S.C. § 3432 witness information along with
 8                                   arguments addressing why any information should not be
                                     furnished to the defense.
 9
               October 21, 2021      All pretrial motions, including discovery motions,
10                                   Daubert motions, and motions in limine.
11
               October 27, 2021      Exhibit lists filed with the Court
12
               November 3, 2021      Trial briefs, jury instructions, verdict forms, and requested
13                                   voir dire filed and provided to the Court.

14             November 22, 2021     Final pretrial conference: Defense provided with all
                                     remaining 18 U.S.C. §3432 material.
15
               November 29, 2021     Jury selection / trial begins
16
               Mr. Smith is currently incarcerated at Federal Detention Center (FDC) in
17

18   SeaTac, Washington. He does not have counsel in the Anchorage, Alaska, area. In

19   order to confer with counsel and prepare for trial, Defense respectfully requests Mr.

20
     4
21      Docket 935, pg. 3. Since the matter is no longer capital, there are many deadlines
     (i.e., related to Rule 12.2(b)(2)) of the Fourth Amended Scheduling Order that are moot.
22   See e.g., Docket 935, pg. 3 – 5.
     5
23      We note that due to the pandemic, much of the witness interviewing necessary to
     prepare for the defense case had to be postponed and is only now re-starting in full. We
24   anticipate needing the approximately six weeks between receiving Jencks and
     submitting a witness list to contact (or re-locate) and interview guilt-innocence related
25   witnesses.

         DEFENSE NOTICE OF INFORMATION
         FOR STATUS HEARING SCHEDULED
         FOR JULY 1, 2021- 4
           Case 3:16-cr-00086-SLG Document 1092 Filed 06/30/21 Page 4 of 5
         U.S. V. SMITH, NO. 3:16-CR-0086-SLG-DMS
 1   Smith remain at FDC as long as possible, and not be transported to Anchorage, Alaska,

 2   until one week before any trial date set by the Court.
 3
                                                   /s/Suzanne Lee Elliott
 4
                                                   Law Office of Suzanne Lee Elliott
 5                                                 1300 Hoge Building
                                                   705 Second Avenue
 6                                                 Seattle, Washington 98104
                                                   Phone (206) 623-0291
 7                                                 Fax (206) 623-2186
                                                   Email: Suzanne-elliott@msn.com
 8
                                                   /s/ Theresa Duncan
 9                                                 Duncan Earnest, LLC
                                                   222 East Marcy Street, Suite 1
10                                                 Santa Fe, NM 87501
11                                                 505-710-6586
                                                   teri@duncanearnest.com
12
                                                    /s/ Mark A. Larrañaga
13                                                 Mark A. Larrañaga,
                                                   Walsh & Larrañaga
14                                                 140 Lakeside Ave., Suite A-388
                                                   Seattle, WA 98122
15                                                 Phone: 206-972-0151
                                                   Mark@jamlegal.com
16
                                                   Attorneys for Mr. Smith
17

18
                    Certificate of Service:
19
     I hereby certify that I electronically filed the
20   foregoing, and any attachments, with the
     Clerk of court for the U.S. District Court for
21   the District of Alaska by using the district’s
     CM/ECF system on June 30, 2021. All
22   participants in this case are registered
     CM/ECF users and will be served by the
23
     district’s CM/ECF system.
24
     _____________________________
25

      DEFENSE NOTICE OF INFORMATION
      FOR STATUS HEARING SCHEDULED
      FOR JULY 1, 2021- 5
        Case 3:16-cr-00086-SLG Document 1092 Filed 06/30/21 Page 5 of 5
      U.S. V. SMITH, NO. 3:16-CR-0086-SLG-DMS
